Citation Nr: 0945739	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.

2.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right hand, currently evaluated 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left hand, currently evaluated 
10 percent disabling.

4.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right foot, currently evaluated 
10 percent disabling.

5.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left foot, currently evaluated 
10 percent disabling.

6.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated 50 
percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to August 1969.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantryman Badge and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

In an April 2003 RO rating decision, the Veteran was granted 
service connection for peripheral neuropathy of the right and 
left feet; 20 percent disability ratings were assigned to 
each foot.  He was also service connected for erectile 
dysfunction at that time.  Special monthly compensation for 
loss of use of a creative organ under 
38 U.S.C. § 11149(k) was also granted at that time.

A July 2005 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating therefor.  

The August 2006 rating decision granted service connection 
for peripheral neuropathy of the right and left hands; 
assigning 10 percent disability ratings to each.  The rating 
decision also decreased the assigned disability ratings for 
the Veteran's peripheral neuropathy of the right and left 
feet to 10 percent.  Additionally, the rating decision 
increased the Veteran's PTSD disability rating to 50 percent.  
The rating decision also denied TDIU and continued the 
noncompensable disability rating assigned to the service-
connected erectile dysfunction.  The Veteran disagreed with 
the August 2006 rating decision and perfected an appeal by 
filing a timely substantive appeal [VA Form 9].

In May 2008, the Veteran presented sworn testimony during a 
personal hearing in Providence, Rhode Island which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

In December 2008, the claims were remanded by the board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in a July 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Clarification as to issues on appeal

The ratings assigned to the Veteran's service-connected 
peripheral neuropathy of the right and left feet were reduced 
from 20 percent to 10 percent for both lower extremities in 
the August 2006 rating decision.  This is not, however, a 
claim for restoration of the previously assigned 20 percent 
ratings for these disabilities, as the reduction in question 
did not result in a decrease in compensation benefits paid to 
the Veteran.  Accordingly, the special procedures for 
restoration cases outlined in 38 C.F.R. § 3.105(e) are not 
for application with respect to these two claims.

Issues not on appeal

The August 2006 rating decision also decided three other 
issues:  entitlement to an increased disability rating for 
service-connected diabetes mellitus; entitlement to an 
increased disability rating for diabetic nephropathy; and 
entitlement to special monthly compensation for loss of use 
of a creative organ.  Although the Veteran disagreed with the 
decision in its entirety, and the RO issued a statement of 
the case [SOC] listing ten issues, in his March 2007 
substantive appeal the Veteran limited his appeal to the 
issues listed above.  See 38 C.F.R. § 20.202 (2009).  Thus, 
only the issues listed on the first page of this remand are 
in appellate status.

In a June 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for tinnitus.  To 
the Board's knowledge, the Veteran did not file a notice of 
disagreement (NOD) as to that decision.  That issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's erectile dysfunction is manifested by loss of 
erectile power without penile deformity.

2.  The medical and other evidence of record indicates that 
the Veteran's peripheral neuropathy of the right and left 
hands is manifested by mild numbness and tingling in the 
fingers and hands.

3.  The medical and other evidence of record indicates that 
the Veteran's peripheral neuropathy of the right and left 
feet is manifested by pain, tingling, and numbness of the 
bilateral feet.

4.  The Veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, exaggerated startle response, 
hypervigilance, irritability, outbursts of anger, intrusive 
recollections, disturbances of mood and motivation, suicidal 
ideation, impaired impulse control, difficulty adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

5.  There is no evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
neglect of personal appearance or hygiene, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives or own name due 
to the service-connected PTSD.

6.  The competent medical evidence does not show that the 
Veteran's service-connected erectile dysfunction, diabetic 
neuralgia of the bilateral hands, diabetic peripheral 
neuritis of the bilateral feet, and PTSD are so exceptional 
or unusual that referral for extraschedular consideration by 
a designated authority is required.

7.  The competent medical evidence of record supports a 
finding that the Veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the right hand 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8715 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the left hand 
have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8715 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2009).

6.  The criteria for an increased disability rating of 70 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

7.  Application of the extraschedular rating provisions is 
not warranted.  38 C.F.R. § 3.321(b) (2009).

8.  The criteria for a total disability rating based on 
individual unemployability due to the service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable disability 
rating for his service-connected erectile dysfunction and 
increased disability ratings for his service-connected 
peripheral neuropathy of the bilateral hands and feet, and 
PTSD.  He also seeks entitlement to TDIU.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

In December 2008, the Board remanded the case in order for 
the agency of original jurisdiction (AOJ) to obtain 
additional the Veteran's updated VA treatment records.  The 
claims were then to be readjudicated.  

The record indicates that the updated VA treatment records 
identified by the Board were associated with the Veteran's 
claims folder.  As indicated above, a SSOC was subsequently 
issued in July 2009.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received general VCAA 
notice letters, dated May 2006 and July 2007, which notified 
him that "[t]o establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  The March 2006 letter informed the Veteran 
of the evidentiary requirements for TDIU including what the 
evidence must show in order to support a TDIU claim.

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the May 
2006 and July 2007 letters.  Specifically, the letters stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was 
also informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claims.

The above-referenced letters emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you of the problem.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as 
in the originals].  

The May 2006 and July 2007 letters specifically requested, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the VCAA 
letter dated May 2006 and July 2007.  The letters detailed 
the evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letters also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the above-referenced VCAA 
letters instructed the Veteran that two factors were relevant 
in determining an effective date:  when the claim was 
received; and when the evidence "shows a level of disability 
that supports a certain rating under the rating schedule."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

In any event, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
peripheral neuropathy of the bilateral hands claims, as these 
issues are appeals of an initial rating decision.  According 
to VA Office of General Counsel, because this matter concerns 
an appeal from an initial rating decision VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely NOD 
with respect to the initial rating or effective date assigned 
following the grant of service connection.  

As to the claims of entitlement to increased ratings for 
erectile dysfunction, PTSD, and peripheral neuropathy of the 
bilateral feet, the Board will consider whether the Veteran 
received appropriate notice under Vazquez-Flores.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated April 2006, May 2006, and July 2007, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disabilities had increased in severity.  
In these VCAA letters the Veteran was informed that examples 
of evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect you.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was provided with specific notice of the applicable 
Diagnostic Codes for the service-connected peripheral 
neuropathy of the bilateral feet in a May 2008 VCAA letter.  
As to the PTSD, the Veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to the PTSD claim.  
Moreover, the Board notes that the Veteran was provided with 
the applicable schedular rating criteria for PTSD and 
erectile dysfunction in the February 2007 SOC.  

As to the third prong of the holding in Vazquez-Flores, in 
the April 2006, May 2006, July 2007, and May 2008 VCAA 
letters, the RO informed the Veteran that the rating for his 
disabilities can be changed if there are changes in his 
conditions and that depending on the disabilities involved, 
VA will assign a rating from zero percent to as much as 100 
percent.  The RO stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO indicated that in rare 
cases, VA can assign a disability level other than the levels 
found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The RO 
stated that it would consider evidence of the following in 
determining the disability rating:  nature and symptoms of 
the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment.  As for 
impact on daily life, the Veteran was told that an example of 
the evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the April 2006, May 2006, July 2007, and May 2008 
VCAA letters the Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Board finds that the Veteran received 
appropriate VCAA notice pursuant to Vazquez-Flores.  
Moreover, Vazquez-Flores matters were amply covered during 
the May 21, 2008 hearing.  The Veteran and his representative 
have not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 
22 Vet. App. 128 (2008) [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
and VA treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded VA examinations in June 2006, May 2006, 
February 2005, and May 2005 as to his service-connected 
disabilities.  The VA examination reports reflect that the 
examiners interviewed and examined the Veteran, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports were adequate for 
schedular evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  
See  38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than those used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009) [penis, 
deformity, with loss of erectile power].  The Board has 
considered whether another rating code is more appropriate.  
However, there is no diagnostic code which particularly deals 
with erectile dysfunction.  Diagnostic Code 7522 is deemed by 
the Board to be the most appropriate primarily because it is 
the only diagnostic code which includes loss of erectile 
power among its criteria.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and the Veteran has not requested that 
another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7522.



Schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2009).
Analysis

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2009).  He essentially contends 
that his erectile dysfunction and the resulting sexual 
difficulties warrant a compensable rating.

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
Veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence in this case is 
negative for complaint, treatment, or findings of penile 
deformity.  The Veteran's VA treatment records are 
pertinently absent any indication of a penile deformity, and 
the Veteran does not contend otherwise.

In multiple statements submitted to VA, the Veteran has 
described the emotional distress the erectile dysfunction has 
caused him.  The Board is certainly sympathetic to the 
Veteran's situation.  However, emotional distress is not part 
of the schedular criteria and cannot be considered in 
assigning a disability rating.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) [the Board cannot base an increase on 
factors that are not included in the rating schedule].  The 
Veteran's emotional distress is in fact evaluated as part of 
his service-connected PTSD, as will be discussed below.  

Furthermore, as was noted in the Introduction, the Veteran is 
currently in receipt of special monthly compensation under 38 
U.S.C. § 1114(k) due to loss of use of a creative organ 
specifically to compensate the Veteran for his erectile 
dysfunction.

Accordingly, the criteria for a compensable evaluation for 
erectile dysfunction have not been met.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's claim for an increased disability rating was 
filed on April 27, 2006.  Therefore, the relevant time period 
under consideration is from April 27, 2005 to the present.  
The question to be answered by the Board, then, is whether 
any different rating should be assigned for the relevant time 
period under consideration.  

The medical evidence of record does not indicate that the 
Veteran has suffered from a penile deformity at any time 
during the time period under consideration.  Therefore, after 
a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected erectile dysfunction has been more or less severe.  
Accordingly, the noncompensable disability rating is 
appropriately assigned for the time period under 
consideration.  


Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right hand, currently evaluated 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left hand, currently evaluated 
10 percent disabling.

4.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right foot, currently evaluated 
10 percent disabling.

5.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left foot, currently evaluated 
10 percent disabling.

Because the resolution of these issues involves the 
application of similar facts to similar law, these issues 
will be handled together in the interest of economy.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings has been set forth above and will not be repeated 
here.

Assignment of a diagnostic code

The Veteran's peripheral neuropathy of the right and left 
hands are currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8799-8715 [neuralgia of the median nerve]; 
peripheral neuropathy of the right and left feet are rated 
under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8699-8620 [neuritis of the sciatic 
nerve].  See  38 C.F.R. § 4.27 (2009) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional diagnostic 
code is shown after the hyphen]; see also [unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99"].

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 8715.  See Tedeschi, supra.  Review of the 
relevant evidence of record demonstrates that the Veteran's 
peripheral neuropathy of the right and left hands consists 
primarily of numbness and tingling in the fingertips.  The 
medical evidence shows that the Veteran's peripheral 
neuropathy of the right and left feet consists primarily of 
numbness, tingling, and pain in the bilateral feet.  All of 
these symptoms are consistent with the diagnostic codes under 
which each is rated [Diagnostic Codes 8715 and 8620].  These 
diagnostic codes deal with the nerves affected by the 
Veteran's service-connected disabilities [the median nerve 
and the sciatic nerve, respectively].  Neither the Veteran or 
his representative has contended that another diagnostic code 
would be more appropriate.  

The Board therefore concludes that Diagnostic Code 8715 is 
most appropriate for the Veteran's service-connected 
peripheral neuropathy of the right and left hands and 
Diagnostic Code 8620 is most appropriate for the Veteran's 
service-connected peripheral neuropathy of the right and left 
feet.

Specific rating criteria

The Veteran's service-connected peripheral neuropathy of the 
right and left hands are each currently evaluated 10 percent 
disabling under Diagnostic Code 8715.

The Veteran is right-handed.  This is the major extremity.  
See 38 C.F.R. § 4.69 (2009) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Under Diagnostic Code 8715, a maximum schedular rating of 
70/60 [major extremity/minor extremity] percent is awarded 
for complete paralysis of the median nerve.  With complete 
paralysis, the hands are inclined to the ulnar side; the 
index and middle fingers are more extended than normally; 
there is considerable atrophy of the muscles of the thenar 
eminence; the thumb is drawn in the plane of the hand (ape 
hand); pronation is incomplete and defective; there is an 
absence of flexion of the index finger and feeble flexion of 
the middle finger; the claimant cannot make a fist; the 
claimant cannot flex distal phalanx of the thumb, at right 
angles to the palm; the flexion of the wrist is weakened; and 
there is pain with trophic disturbances.  When there is 
incomplete paralysis a 50/40 percent rating is in order for 
severe disability.  Moderate incomplete paralysis warrants a 
30/20 percent evaluation and mild incomplete paralysis 
warrants a 10 percent ratings.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8715 (2009).

The Veteran's peripheral neuropathy of the right and left 
feet are each currently evaluated 10 percent disabling under 
Diagnostic Code 8620.  

Under Diagnostic Code 8620, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there is no active movement possible of muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  When there is incomplete paralysis, a 60 percent 
rating is in order for severe disability with marked muscular 
atrophy.  Moderately severe incomplete paralysis warrants a 
40 percent evaluation, and moderate incomplete paralysis 
warrants a 20 percent rating.  Finally, mild incomplete 
paralysis warrants a 10 percent rating.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2009).

The words "moderate" and "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).  The Board observes that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition 871.  "Severe" is generally defined as "of a 
great degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8510-8730 (2009).

Analysis

Schedular ratings

The Veteran's peripheral neuropathy of all four extremities 
is rated as 10 percent disabling for each extremity.  As 
explained in the law and regulations section above, such 
ratings are congruent with mild incomplete paralysis.

The Veteran is not eligible for 70/60 percent ratings under 
Diagnostic Code 8715 for his service-connected right and left 
hand peripheral neuropathy, as there is no evidence of 
complete paralysis of the Veteran's hands, and the Veteran 
does not contend as much.  Similarly, the Veteran is not 
eligible for 80 percent ratings under Diagnostic Code 8620 
for his service-connected right and left feet peripheral 
neuropathy because there is no evidence of complete paralysis 
of either foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of these claims will depend 
upon whether the Veteran's peripheral neuropathy of the 
bilateral hands and feet may be characterized as "moderate" 
or worse.  For reasons stated immediately below, the Board 
finds that the criteria for increased disability ratings 
under Diagnostic Codes 8715 and 8620 have not been met.   

As to his bilateral hands, the June 2006 VA examiner 
documented the Veteran's complaints of tingling and numbness 
in both hands and the tips of his fingers.  Similarly, the 
May 2006 VA examiner documented the Veteran's statement that 
his "fingers bother him and he has to rub them repeatedly."  
The May 2006 VA examiner noted decreased deep tendon reflexes 
and decreased pinprick sensation in the glove.  Both the May 
2006 and June 2006 VA examiners documented normal strength in 
the Veteran's bilateral hands; no muscle atrophy was noted.  
Further, the medical evidence shows that the Veteran 
maintains nearly full functional abilities in his hands; for 
instance, he "can write legibly and button buttons and zip 
zippers."  See the June 2006 VA examination report.

As to the bilateral feet, the June 2006 VA examiner reported 
that the Veteran complained of "sharp pains to both feet 
twenty-four hours a day, seven days a week."  The Veteran 
indicated that he also experiences tingling and numbness in 
his feet.  A March 2009 VA treatment record indicated that 
because of the numbness in the Veteran's bilateral feet, he 
"[s]ometimes . . . does not sense the floor and is at risk 
of falling."  The Veteran has reported that he experiences 
difficulty walking because of these symptoms, although he is 
unable to provide an approximate distance he can walk before 
he becomes symptomatic.  See, e.g., the June 2006 VA 
examination report.  The Veteran states that he walks slowly 
and cautiously as a result of these symptoms, but he does not 
require an assistive device for ambulation. Id.  

The May 2006 VA examiner noted decreased deep tendon reflexes 
and decreased pinprick sensation in the stocking.  Both the 
May 2006 and June 2006 VA examiners documented normal 
strength in the Veteran's bilateral feet; no muscle atrophy 
was noted.  

Accordingly, the medical evidence demonstrates that the 
symptomatology associated with the Veteran's peripheral 
neuropathy of the bilateral hands and feet is characterized 
by pain, numbness, and tingling.  There is no evidence of 
functional impairment such as muscle wasting, atrophy, 
weakness, or tremors in his upper or lower extremities.  The 
Board finds the Veteran's "wholly sensory" symptoms alone 
do not constitute evidence which is sufficient to 
characterize the Veteran's service-connected diabetic 
neuralgia of the bilateral hands and/or diabetic neuritis of 
the bilateral feet as "moderate."  That is, the Veteran's 
current symptoms do not approach the "average" or "medium" 
range and are best described as mild.

In sum, increased schedular ratings are not warranted for the 
service-connected peripheral neuropathy of the right and left 
hands under Diagnostic Code 8715.  Increased schedular 
ratings are also not warranted for the service-connected 
peripheral neuropathy of the right and left feet under 
Diagnostic Code 8620.  

Fenderson/Hart considerations

(i).  Peripheral neuropathy of the right and left hands

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
Because the Veteran appealed the initial 10 percent 
disability ratings assigned for the service-connected 
peripheral neuropathy of the right and left hands, Fenderson 
applies to these claims.  

In the instant case, the Veteran's 10 percent disability 
ratings for the above-referenced peripheral neuropathy of the 
right and left hands were initially assigned effective April 
27, 2006, the date of receipt of the claims.  

It appears from the medical records and the Veteran's own 
statements that his right and left hand symptomatology has 
not appreciably changed since the date of service connection.  
The June 2006, May 2006, and February 2005 VA examination 
reports as well as VA treatment records indicate that the 
peripheral neuropathy of the hands has remained relatively 
stable throughout the period.  

The Board therefore believes that the 10 disability ratings 
have been properly assigned for the entire period under 
consideration.  There appears to have been no time during 
which higher schedular criteria have been met or 
approximated.

(ii).  Peripheral neuropathy of the right and left feet

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  

As indicated in the Introduction, the Veteran was originally 
service-connected for peripheral neuropathy of the right and 
left feet on October 28, 2002.  Therefore, because the 
Veteran's April 2006 claim was for increased disability 
ratings, the Court's decision in Hart applies to these 
issues.  

As explained above, the August 2006 rating decision decreased 
the Veteran's disability rating for his service-connected 
peripheral neuropathy of the bilateral feet from 20 percent 
to 10 percent effective April 27, 2006, the date of claim.  
Accordingly, the Veteran's right and left feet were each 
assigned 20 percent disability ratings from October 28, 2002 
and 10 percent disability ratings from April 27, 2006.  The 
Veteran's claim for increased disability ratings was received 
by the RO on April 27, 2006.  Therefore, the question to be 
answered by the Board is whether different ratings should be 
assigned for the relevant time period under consideration 
[April 27, 2005 to the present].  

The Board has thoroughly reviewed the record and finds that 
there is no medical evidence to suggest that the 
symptomatology associated with the Veteran's service-
connected peripheral neuropathy of the bilateral feet was 
more or less severe during the appeal period.  Crucially, a 
February 2005 VA examination report and VA treatment records 
demonstrates that the Veteran's symptomatology has remained 
relatively consistent.  Specifically, the Veteran has 
maintained complaints of pain, tingling, and numbness in his 
bilateral feet.  Decreased sensation in the Veteran's midfoot 
was been noted bilaterally.  There is no evidence that the 
Veteran suffered from functional loss in the form of muscle 
wasting, atrophy, or tremors at any time during the appeal 
period.

Accordingly, after a careful review of the record, the Board 
finds that the level of the Veteran's disabilities was 
essentially uniform from April 27, 2005 to present.  However, 
the Board will not disturb the staged ratings established by 
the RO, which are more favorable to the Veteran.  As such, 
the Board finds that the 10 percent disability ratings 
assigned to the Veteran's peripheral neuropathy of the right 
and left feet are properly rated as 10 percent from April 27, 
2006.

6.  Entitlement to an increased disability rating for PTSD, 
currently evaluated 50 percent disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings was set forth above and will not be repeated here.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  
See 38 C.F.R. § 4.130 (2009) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an increased disability rating in excess of 
the currently assigned 50 percent for his service-connected 
PTSD.

Schedular criteria

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

With respect to suicidal ideation, the Veteran testified that 
he has suicidal thoughts one to two times per month.  See the 
May 2008 Board hearing transcript, pg. 12.  Consistently, VA 
treatment records document that the Veteran has regular 
thoughts of suicide, although the Veteran reported that he 
"does not feel he would act on these thoughts."  See VA 
treatment record dated December 2008.  Accordingly, the Board 
finds that suicidal ideation has been demonstrated by the 
medical evidence.

With regard to the Veteran's speech, there is no medical 
evidence that the Veteran experiences intermittently 
illogical, obscure, or irrelevant speech.  Also, the 
Veteran's examination and treatment records do not 
demonstrate evidence of obsessional rituals which interfere 
with routine activities.

It is well-documented in the evaluation reports and treatment 
records that the Veteran experiences flashbacks, intrusive 
thoughts, exaggerated startle response, and hypervigilance.  
The June 2006 VA examiner reported that the Veteran 
experiences flashbacks and "traumatic events [that] are 
persistently re-experienced in the form of daily recurrent 
and intrusive distressing recollection and virtually nightly 
recurring distressing dreams . . . [t]here is also intense 
psychological distress [upon] exposure to certain stimuli 
that resemble aspects of his trauma or traumatic 
experiences."  

The medical evidence also demonstrates that the Veteran 
experiences depression as a symptom of his PTSD.  The VA 
examiner reported the Veteran's statement that he "has 
feelings of inadequacy, worthlessness, and hopelessness most 
of the time."  See the June 2006 VA examination report.  The 
June 2006 VA examiner also documented the Veteran's outbursts 
of anger and impaired impulse control.  Specifically, the 
Veteran has a history of assaultive behavior and was laid off 
from his last job due to engaging in "bar fights."  

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, the 
June 2006 and May 2005 VA examiners both specifically 
reported that the Veteran was oriented to person, place, and 
time.  Additionally, the medical evidence does not indicate 
that the Veteran demonstrates a neglect of personal 
appearance and/or hygiene.  

There is substantial evidence that the Veteran displays an 
'inability to establish and maintain effective work and 
social relationships.'  The evidence of record demonstrates 
that the Veteran has not worked since June 2007, at which 
time the Veteran was laid off from his job due to fighting.  
See the May 2008 Board hearing transcript, pg. 23; see also 
the June 2006 VA examination report.  The Veteran told the 
May 2005 VA examiner that in previous jobs he experienced 
difficulty "getting along with" coworkers and described 
"nearly daily verbal conflicts."  He further stated that he 
"interacts on a superficial level with the public, his co-
workers, and his boss . . however, he is 'anti-social' and 
does not hang out or chat with others in the workplace."  
Critically, after interviewing the Veteran and reviewing his 
examination and treatment records, the June 2006 VA examiner 
concluded that "[t]he Veteran's PTSD symptoms have a major 
negative impact on his ability to obtain and maintain 
physical or sedentary employment." 

As to social relationships, the record shows that the Veteran 
is currently married and is living with his spouse, after a 
long period of separation.  See the June 2006 and May 2005 VA 
examination reports.  The Veteran reported that he and his 
wife have a tumultuous relationship due to "verbal 
conflicts" and his "chronic difficulties with 
irritability."  The Veteran maintains a loving relationship 
with his two adult children.  He takes care of and supports 
his mentally disabled adult daughter, who has resided with 
him continuously.  See the VA examination reports dated June 
2006 and May 2005.  The Veteran does not maintain 
relationships with any other relatives.  He reports that he 
has no friends, does not socialize with neighbors, and does 
not belong to any clubs or organizations.  See the June 2006 
VA examination report.  Consistently, the June 2006 VA 
examiner reported that the Veteran's PTSD symptoms "cause a 
major interference with his social functioning."  

Additionally, the evaluation and treatment records, as well 
as the Veteran's own statements, indicate that he suffers 
from severe sleep impairment, nightmares, anxiety, impaired 
affect, and difficulty concentrating.  See Mauerhan v. 
Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].

The Veteran does not have all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, neglect of personal appearance of hygiene, or 
spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 
70 percent rating to be assigned.  See 38 C.F.R. § 4.7 
(2009).  In the Board's estimation, symptomatology sufficient 
to approximate that which allows for the assignment of a 70 
percent rating has been demonstrated.

VA treatment records demonstrate that the Veteran has 
regularly exhibited GAF scores as low as 45, which is 
indicative of serious impairment and is consistent with the 
assignment of a 70 percent disability rating.  See 38 C.F.R. 
§ 4.130 (2009).

In summary, after a thorough review of the evidence, the 
Board finds that the impact of the Veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 70 
percent rating.  Criteria for the assignment of a 70 percent 
rating which have arguably been met or approximated include 
suicidal ideation, depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty adapting to stressful 
circumstances such as work, and inability to establish and 
maintain effective relationships.  Accordingly, the Board 
concludes that an increased rating to 70 percent is warranted 
based on the Veteran's manifested PTSD symptomatology.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  For the reasons 
expressed immediately below, the Board has determined that 
the evidence does not support a conclusion that the Veteran 
has symptoms of total occupational and social impairment due 
to PTSD.

It is undisputed that the Veteran has a history of suicidal 
ideation and he has exhibited assaultive behaviors during the 
appeal period by engaging in bar fights.  See the June 2006 
VA examination report.  However, the medical evidence does 
not support a finding that such symptomatology rises to the 
level of persistent danger of hurting self or others as is 
contemplated for the assignment of a 100 percent disability 
rating.  The Veteran has repeatedly indicated that he does 
not believe he will follow through on any suicidal thoughts 
and that he does not experience homicidal ideation or 
intention.  See, e.g., the June 2006 VA examination report; 
see also the December 2008 VA treatment record.  

Further, there is no medical evidence that the Veteran 
exhibits persistent delusions or hallucinations, gross 
impairment in thought processes or communication, 
disorientation to time and place, or the inability to perform 
activities of daily living including maintenance of minimal 
personal hygiene.  Although, there is evidence that the 
Veteran has complained of memory loss of the details of his 
service in Vietnam [see the May 2005 VA examination report], 
the medical evidence does not show that he is unable to 
remember his own name or that of close relatives.  

A review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology as due to his service-connected 
PTSD centers on his depression, hypervigilance, exaggerated 
startle response, serious sleep impairment, difficulty 
concentrating, impaired affect, anger, irritability, and 
inability to establish and maintain effective relationships.  
As detailed in the law and regulations section above, these 
symptoms are more congruent with a 70 percent disability 
rating.  

Accordingly, the Board finds that the symptomatology 
associated with the Veteran's PTSD approximates that which 
allows for the assignment of a 70 percent disability rating, 
and no higher.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's service-connected PTSD was rated 30 percent 
disabling effective January 26, 2005 [the date of service 
connection] and 50 percent disabling effective April 27, 2006 
[the date on which his claim for an increased disability 
rating for his service-connected PTSD was filed].  Therefore, 
the relevant time period under consideration is from April 
27, 2005 to the present.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for the relevant time period under consideration.

The VA evaluation and treatment records demonstrate that the 
Veteran's PTSD symptomatology has been relatively consistent 
for the entire period under consideration.  Notably, VA 
examination and treatment records document the Veteran's 
feelings of depression and anxiety, his marital discord, as 
well as social and occupation impairment.  See, e.g., VA 
examination reports dated May 2005 and June 2006.  

Accordingly, after a careful review of the record, the Board 
can find no evidence to support a finding that the Veteran's 
service-connected PTSD symptomatology was more or less severe 
during the appeal period.  Accordingly, the 70 percent rating 
is assigned from April 27, 2005 forward.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating for the Veteran's service-connected PTSD.  

Extraschedular criteria

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected erectile 
dysfunction, peripheral neuropathy of the bilateral hands and 
feet, or PTSD.  However, he and his representative have 
suggested that the Veteran is unable to maintain gainful 
employment as a result of these disabilities.  The Veteran 
has filed a claim of entitlement to TDIU, which will be 
discussed below.

Concerning marked interference with employment, as indicated 
above, the June 2006 VA examiner stated that "[t]he 
Veteran's PTSD symptoms have a major negative impact on his 
ability to obtain and maintain physical or sedentary 
employment and cause a major interference with his social 
functioning."  This level of occupational impairment is 
specifically contemplated by the current 70 percent 
disability rating ["occupational and social impairment with 
deficiencies in most areas"].  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

Moreover, the Board recognizes that the Veteran is unemployed 
and, as will be discussed in the TDIU section below, the 
Board does not dispute that his peripheral neuropathy causes 
some level of occupational impairment.  However, the extent 
of the Veteran's occupational impairment is specifically 
contemplated by the assigned diagnostic codes.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board notes that there is no 
evidence to suggest that the Veteran's erectile dysfunction 
has resulted in any marked interference with employment.

Crucially, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
peripheral neuropathy of the bilateral hands and feet, or 
PTSD.  There is no medical evidence that the Veteran has been 
hospitalized or received in-patient treatment as a result of 
any of these disabilities.

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes these disabilities outside the usual 
rating criteria, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

7.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment cause by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.  
In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  PTSD, 
[currently evaluated 
70 percent disabling]; diabetes mellitus [20 percent]; 
peripheral neuropathy of the hands and feet [10 percent 
each]; and residuals of malaria, erectile dysfunction, 
diabetic nephropathy [zero percent each].  

The Veteran's combined disability rating is 80 percent, with 
one of his disabilities being at least 60 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  The question thus becomes whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  See 38 
C.F.R. § 4.16(a) (2009).  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected disabilities, specifically PTSD, render him 
unable to secure and follow a substantially gainful 
occupation.

The Veteran has testified that is unemployed and is incapable 
of working due to his service-connected PTSD.  See the Board 
hearing transcript, pgs. 12-15.  In support of his 
contentions, the Veteran has directed the Board's attention 
to the June 2006 VA examination report, in which the VA 
examiner addressed the substantial impact of the Veteran's 
PTSD on his employability.  Specifically, the VA examiner 
stated, "[t]he Veteran's PTSD symptoms have a major negative 
impact on his ability to obtain and maintain physical or 
sedentary employment and cause a major interference with his 
social functioning."  This conclusion is consistent with the 
objective evidence of record, to include evaluation and 
treatment records which document the Veteran's history of 
occupational problems due to his PTSD symptomatology.  

Accordingly, the June 2006 VA examiner has indicated that the 
Veteran's service-connected PTSD symptomatology is productive 
of severe symptomatology which can be said to preclude 
employability.  There is no current medical evidence of 
record to the contrary.

The Veteran has also asserted that he is unable to work due 
to the pain associated with the service-connected peripheral 
neuropathy of the bilateral hands and feet.  See, e.g., the 
Veteran's VA Form 9 dated March 2007.  The Board recognizes 
that the Veteran experiences pain and numbness as a result of 
these disabilities.  However, there is no medical evidence to 
suggest that the peripheral neuropathy renders him incapable 
of maintaining at least sedentary employment.  Moreover, the 
medical evidence suggests that the Veteran's mobility has 
been significantly impacted by his non service-connected 
obesity.  See, e.g., the June 2006 VA examination report,; 
the April 2003 VA examination report, and VA treatment record 
dated in March 2002.  

Further, there is no evidence to indicate that the Veteran's 
other service-connected disabilities including erectile 
dysfunction, residuals of malaria, and diabetic nephropathy 
render the Veteran incapable of maintaining substantially 
gainful employment.

A indicated above, the medical evidence clearly demonstrates 
that the Veteran's service-connected PTSD is productive of 
significant symptomatology which can be said to preclude 
employability.  Based on the above analysis, the Board 
therefore concludes that a grant of TDIU is warranted under 
38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to TDIU 
is warranted on a schedular basis.  
The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to a compensable initial disability rating for 
erectile dysfunction is denied.

Entitlement to an increased initial disability rating for 
peripheral neuropathy of the right hand is denied.

Entitlement to an increased initial disability rating for 
peripheral neuropathy of the left hand is denied.

Entitlement to an increased disability rating for peripheral 
neuropathy of the right foot is denied.

Entitlement to an increased disability rating for peripheral 
neuropathy of the left foot is denied.

Entitlement to an increased disability rating of 70 percent 
is granted for PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


